 

Case 1:20-cv-00144-SPW-TJC Document 1 Filed 10/08/20 Page 1 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

UNITED STATES DISTRICT COURT

 

 

for the
District of Montana
Sergio Valdez Salas )
Plaintiff/Petitioner )
v. ) Civil Action No.
Matheson )
Defendant/Respondent )

Page | of 5

OCT 08 2020

District of Montana
Billings Division

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Long Form)

 

Affidavit in Support of the Application

I am a plaintiff or petitioner in this case and declare
that I am unable to pay the costs of these proceedings

under penalty of perjury that the information below is

a dismissal of my claims.

Signed: Sess QoNor. Gao

 

and that I am entitled to the relief requested. I declare

true and understand that a false statement may result in

Instructions

Complete all questions in this application and then sign it.
Do not leave any blanks: if the answer to a question is “0,”

“none,” or “not applicable (N/A),” write that response. If

you need more space to answer a question or to explain your

answer, attach a separate sheet of paper identified with your

name, your case's docket number, and the question number.

Date: 10/082020

 

 

 

1, For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions

for taxes or otherwise.

 

Income source

Average monthly income

Income amount expected

 

 

 

 

 

 

 

 

amount during the past 12 next month
months
You Spouse You Spouse
Employment $ 250\¢ $
Self-employment § g $
Income from real property (such as rental income) g g $
Interest and dividends $ g $
Gifts g g $
Alimony $ $ $
Child support $ $ $

 

 

 

 

 

 
Case 1:20-cv-00144-SPW-TJC Document 1 Filed 10/08/20 Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Retirement (such as social security, pensions, annuities, $ $ $ $
insurance)
Disability (such as social security, insurance payments) § $ $ $
Unemployment payments $ 475\$ $ $
Public-assistance (such as welfare) $ $ $ $
Other (specify): 5 $ $ g
* . a .00
Total monthly income: $ HIS. 0.0/8 0.00)$ 0.00 |$ °
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address Dates of employment Gross
monthly pay
All Done Right N/A 09/29/2020 $ 1,500
$
3. List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
Matheson 2191 Overlook 01/27/2019-08/30/2019 $ 2,000
Advance Employment 2115 Broadwater Ave 05/05/2019-12-15/2019 $ 1,500
$
4. How much cash do you and your spouse have? $ 1,000
Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution Type of account Amount you have Amount your
spouse has
$ $
$ $
$ $

 

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
 

 

 

Case 1:20-cv-00144-SPW-TJC Document 1 Filed 10/08/20 Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishings.
Assets owned by you or your spouse
Home (Value) $ 15,000
Other real estate (Value) $
Motor vehicle #/ (Value) $ 20,000
Make and year: Ford 150 , 2010
Model: 4 Door Crewcab
Registration #: n/a
Motor vehicle #2 (Value) $
Make and year:
Model:
Registration #:
Other assets (Value) $
Other assets (Value) $
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money
$ $
$ $
$ $
7. State the persons who rely on you or your spouse for support.

 

Name (or, if under 18, initials only)

Relationship

Age

 

 

 

 

 

 

 
Case 1:20-cv-00144-SPW-TJC Document 1 Filed 10/08/20 Page 4of 5
Page 4 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

 

 

 

 

 

 

 

 

 

 

You Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)

Are real estate taxes included? © Yes No $ 200 |$

Is property insurance included? O Yes M No
Utilities (electricity, heating fuel, water, sewer, and telephone) $ $
Home maintenance (repairs and upkeep) $ $
Food $ 200 |$
Clothing $ $
Laundry and dry-cleaning $ $
Medical and dental expenses $ $
Transportation (not including motor vehicle payments) $ 100 |$
Recreation, entertainment, newspapers, magazines, etc. $ 100 }$

 

 

Insurance (not deducted from wages or included in mortgage payments)

 

 

 

 

 

 

 

 

 

 

 

Homeowner's or renter's: $ $
Life: $ $
Health: $ $
Motor vehicle: $ $
Other: $ $
Taxes (not deducted from wages or included in mortgage payments) (specify): $ $
Installment payments
Motor vehicle: $ $
Credit card (namie): $ $
Department store (name): $ $
Other: $ $

 

Alimony, maintenance, and support paid to others $ $

 

 

 

 

 
 

Case 1:20-cv-00144-SPW-TJC Document 1 Filed 10/08/20 Page 5of5

 

 

 

 

Page 5 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (attach detailed $ $
statement)
Other (specify): self care $ 100|$
Total monthly expenses: $ “100.008 0.00

10.

11.

12.

 

 

 

 

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

OyYes &No If yes, describe on an attached sheet.

Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this
lawsuit? O Yes &No

If yes, how much? $
Taye NOP AREamatin Haak ede sapien iting eganot Pay the costs ofthese proceedings
Identify the city and state of your legal residence.

Billings, Montana

Your daytime phone number: ___ (406) 694-4762
Yourage: 25 Your years of schooling: 12th
